Attorney’s Docket Number: TSMP20194040US00
Filing Date: 01/15/2021
Claimed Foreign Priority Date: none
Applicant(s): Hsiao et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 01/15/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/150,490 filed on 01/15/2021 has been entered.  Pending in this Office Action are claims 1-20.

Drawings
The drawings are objected to because:
- Fig. 1 shows the lead line for substrate 20 only bracketing region 20-1, instead of both regions 20-1 and 20-2.
- Fig. 16A is inconsistent with Fig. 15: Fig. 16A is indicated as depicting Fig. 15 along cutline A-A. Accordingly, the S/D regions 62 and the channel region under gate 72 should be depicted as formed in upper epi portion 20-2 of semiconductor strip 30, the lower portion of semiconductor strip 30 being 20-1(see, e.g., Figs. 6-9).
- Fig. 16B is inconsistent with Figs. 15 and 16A: Fig. 16B is indicated as depicting Fig. 16A along cutline B-B. Accordingly, the semiconductor material under gate 74 should be the epi portion 20-2 (in its entirety/unetched) of semiconductor strip 30. There should not be any S/D material 62 in this view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
- Claim 17 recites “wherein the silicon-containing liner comprises crystalline silicon”. The application as filed fails to support the claimed subject matter. Instead, the Specification discloses that silicon layer 34 may be an amorphous silicon layer or a polysilicon layer (see, e.g., Par. [0016]).

Claim Objections
Claim 1 is objected to because of the following informalities:
- L. 12: amend to “wherein a portion of the semiconductor strip protrudes
higher than a top surface of the isolation region and forms a semiconductor fin”.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 and 10-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 2-8 and 10-15 all depend from claim 0. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US2015/0200127).

Regarding Claim 1, Chuang (see, e.g., Figs. 1-2) shows all aspects of the instant invention, including a method comprising:
- etching a semiconductor substrate (e.g., semiconductor substrate 100) to form a trench (e.g., recess 106) and a semiconductor strip (e.g., fin-shaped active region 112), wherein a sidewall of the semiconductor strip is exposed to the trench (see, e.g., Figs. 1A-B and Par. [0012])
- depositing a silicon-containing layer (e.g., liner layer 308 of Si) extending into the trench, wherein the silicon-containing layer extends on the sidewall of the semiconductor strip (see, e.g., Fig. 1C and Par. [0014]-[0016])
- filling the trench with a dielectric material (e.g., dielectric base layer 302 or flowable dielectric material layer 110), wherein the dielectric material is on a sidewall of the silicon-containing layer (see, e.g., Figs. 1D-1E and Par. [0018]-[0020],[0024]-[0025])
- oxidizing the silicon-containing layer to form a first liner, wherein the first liner comprises oxidized silicon (e.g., dielectric layer 309 of silicon oxide), and wherein the first liner and the dielectric material form parts of an isolation region (e.g., isolation structure 304 comprising 309, 302, 110’) (see, e.g., Fig. 1F-1G and Par. [0031]-[0033],[0039])
- recessing the isolation region (e.g., by an etching process), wherein a portion of the semiconductor strip protrudes higher than a top surface of the isolation region forms a semiconductor fin (see, e.g., Fig. 2 and Par. [0047])

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US2020/0135551).

Regarding Claim 1, Hsu (see, e.g., Figs. 1A-C and 2-8) shows all aspects of the instant invention, including a method comprising:
- etching a semiconductor substrate (e.g., semiconductor substrate 200) to form a trench (e.g., trench T) and a semiconductor strip (e.g., semiconductor fin 201), wherein a sidewall of the semiconductor strip is exposed to the trench (see, e.g., Figs. 2-3 and Par. [0015])
- depositing a silicon-containing layer (e.g., liner layer 210 of Si) extending into the trench, wherein the silicon-containing layer extends on the sidewall of the semiconductor strip (see, e.g., Figs. 5A-B and Par. [0017])
- filling the trench with a dielectric material (e.g., oxide layer 212), wherein the dielectric material is on a sidewall of the silicon-containing layer (see, e.g., Figs. 6A-6B and Par. [0018]-[0019])
- oxidizing the silicon-containing layer to form a first liner, wherein the first liner comprises oxidized silicon (e.g., silicon oxide layer 210A), and wherein the first liner and the dielectric material form parts of an isolation region (e.g., 210A,212) (see, e.g., Figs. 6C,7A-B and Par. [0021])
- recessing the isolation region (e.g., by an etching operation), wherein a portion of the semiconductor strip (e.g., 201) protrudes higher than a top surface of the isolation region and forms a semiconductor fin (see, e.g., Figs. 8A-B and Par. [0025]-[0026])
Regarding Claim 9, Hsu (see, e.g., Figs. 1A-C and 2-8) shows all aspects of the instant invention, including a method comprising:
- etching a semiconductor substrate (e.g., semiconductor substrate 200 of SiGe) to form a semiconductor strip (e.g., semiconductor fin 201) and a trench (e.g., trench T), wherein the semiconductor strip is on a side of, and has a first lengthwise direction parallel to, a second lengthwise direction of, the trench, wherein the semiconductor strip comprises silicon and germanium (see, e.g., Par. [0017]: 201 formed from SiGe), and a sidewall the semiconductor strip is revealed (see, e.g., Figs. 2-3 and Par. [0015])
- depositing a first liner (e.g., liner layer 208 of silicon oxide) extending into the trench and contacting the sidewall of the semiconductor strip, wherein the first liner comprises silicon oxide (see, e.g., Fig. 4 and Par. [0016])
- depositing a second liner (e.g., liner layer 210 of Si) on the first liner, wherein the second liner comprises silicon, the second liner extending from a top surface of the semiconductor substrate to a bottom of the trench (see, e.g., Figs. 5A-B and Par. [0017])
- depositing a dielectric material to fill the trench (e.g., material of oxide layer 212), wherein a portion of the second liner is underlying the dielectric material (see, e.g., Figs. 6A-6B and Par. [0018]-[0019])
- curing the dielectric material to form an oxide layer (see, e.g., Fig. 1C and Par. [0022])
- converting the second liner (e.g., 210 of Si) into a third liner (e.g., 210A of silicon oxide) (see, e.g., Fig. 6C and Par. [0021]-[0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US2015/0200127) in view of Hsu (US2020/013551), and in further view of Jaeger (NPL).

Regarding Claim 16, Chuang (see, e.g., Figs. 1-2) shows most aspects of the instant invention, including a method comprising:
- depositing a silicon-containing liner (e.g., liner layer 308 of Si) into a trench (e.g., recess 106) in a semiconductor substrate (e.g., semiconductor substrate 100) (see, e.g., Figs. 1A-B and Par. [0012]) 
- oxidizing the silicon-containing liner into a first oxidized silicon liner (e.g., dielectric layer 309 of silicon oxide), so that a ratio of a volume of the first oxidized silicon liner to a volume of the silicon-containing liner is more than 0 (see, e.g., Fig. 1F and Par. [0033]: converted dielectric layer 309 expands in the recess during the annealing operation)
- depositing a dielectric material into the trench (e.g., dielectric base layer 302 or flowable dielectric material layer 110), wherein the first silicon oxide liner comprises a first portion underlying the dielectric material, and the dielectric material and the first silicon oxide liner form isolation regions (e.g., isolation structures 304 comprising 309, 302, 110’) (see, e.g., Figs. 1F-1G and Par. [0031]-[0033],[0039])
- recessing the isolation regions (e.g., by an etching process), wherein a portion of the semiconductor substrate between the recessed isolation regions forms a protruding semiconductor fin (e.g., fin-shaped active region 112) (see, e.g., Fig. 2 Par. [0047])
Furthermore, Chuang (see, e.g., Par. [0047]) discloses performing subsequent processes to form one or more fin field effect transistors (FinFETs). However, he does not explicitly show steps of forming a gate dielectric extending over the isolation regions, and forming a gate electrode over the gate dielectric. Hsu (see, e.g., Figs. 8-9), on the other hand and in the same field of endeavor, teaches a method of forming FinFETs comprising steps of forming a gate dielectric (e.g., 216) extending over isolation regions (e.g., 208,210,214), and forming a gate electrode (e.g., 218) over the gate dielectric.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the steps as claimed in the method of Chuang, because it is known in the semiconductor manufacturing art that steps of gate dielectric and gate electrode formation are integral to the manufacturing process of FinFETs, as suggested by Hsu, and applying known method steps for their conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
However, Chuang in view of Hsu is silent about the ratio of a volume of the first oxidized silicon liner to a volume of the silicon-containing liner being no more than 2.25. Jaeger (see, e.g., Page 31 and Fig. 3.2), on the other hand and in the related field of silicon oxidation, teaches that the thickness Xox of an oxidized silicon layer is about 2.17 times the thickness Xsi of a corresponding consumed silicon layer. Therefore, all other dimensions remaining equal, Jaeger teaches that the ratio of a volume of an oxidized silicon liner to a volume of an initial silicon-containing liner is at most about 2.17 (e.g., when the entirety of the initial silicon layer is consumed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed ratio being no more than 2.25, in the method Chuang in view of Hsu, because it is known in the semiconductor manufacturing art that the ratio of a volume of an oxidized silicon liner to a volume of an initial silicon-containing liner is at most about 2.17, as taught by Jaeger.
Regarding Claim 19, Chuang (see, e.g., Fig. 1F and Par. [0032]-[0033]) discloses that liner layer 308 is converted into the dielectric layer 309 during an annealing operation performed in an oxygen-containing atmosphere. Accordingly, Chuang shows that the oxidizing the silicon-containing liner is performed using a process gas selected from the group consisting of oxygen (O2), water steam, and combinations thereof.
Regarding Claim 20, Chuang (see, e.g., Figs. 1D-1F and Par. [0033]) shows that the silicon-containing liner (e.g., 308) is oxidized after the dielectric material (e.g., 302 or 110) is deposited.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US2020/013551) in view of Jaeger (NPL).

Regarding Claim 16, Hsu (see, e.g., Figs. 1A-C and 2-8) shows most aspects of the instant invention, including a method comprising:
- depositing a silicon-containing liner (e.g., liner layer 210 of Si) into a trench (e.g., trench T) in a semiconductor substrate (e.g., semiconductor substrate 200) (see, e.g., Figs. 5A-B and Par. [0017])
- oxidizing the silicon-containing liner into a first oxidized silicon liner (e.g., 210A of silicon oxide), so that a ratio of a volume of the first oxidized silicon liner to a volume of the silicon-containing liner is more than 0 (see, e.g., Fig. 6C and Par. [0021]-[0023]: reacting liner layer 210 with the water causes volume expansion of 210)
- depositing a dielectric material into the trench (e.g., material of oxide layer 212), wherein the first silicon oxide liner comprises a first portion underlying the dielectric material, and the dielectric material and the first silicon oxide liner form isolation regions (see, e.g., Figs. 6A-6B and Par. [0018]-[0019])
- recessing the isolation regions (e.g., by an etching operation), wherein a portion of the semiconductor substrate between the recessed isolation regions forms a protruding semiconductor fin (e.g., fin 201) (see, e.g., Figs. 8A-B and Par. [0025]-[0026])
- forming a gate dielectric (e.g., gate dielectric layer 216) extending over the isolation regions (see, e.g., Fig. 9)
- forming a gate electrode (e.g., gate electrode layer 218) over the gate dielectric (see, e.g., Fig. 9)
However, Hsu is silent about the ratio of a volume of the first oxidized silicon liner to a volume of the silicon-containing liner being no more than 2.25. Also, see comments stated above in Par. 22-23 with regards to Claim 16, which are considered repeated here, as applied to Hsu.
Regarding Claim 17, Hsu (see, e.g., Par. [0017]) discloses that the silicon-containing liner (e.g., 210) is a high purity silicon layer formed by, e.g., an epitaxial process. Therefore, Hsu teaches that the silicon-containing liner comprises crystalline silicon.
Regarding Claim 18, Hsu (see, e.g., Figs. 4-5) shows that before the silicon-containing liner (e.g., 210) is deposited, depositing a silicon oxide layer (e.g., liner layer 208 of silicon oxide) extending into the trench, wherein the silicon-containing liner comprises amorphous silicon (see, e.g., Par. [0017]: 210 is primarily formed from amorphous silicon).
Regarding Claim 20, Hsu (see, e.g., Figs. 6A-B and Par. [0019]-[0022]) shows that the silicon-containing liner (e.g., 210) is oxidized after the dielectric material (e.g., 212) is deposited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814